ORDER
PER CURIAM.
Movant, Willie Nutall, appeals from the judgment denying his Rule 24.035 motion after an evidentiary hearing. On appeal, movant argues that during his plea hearing the court failed to comply with Rule 24.02.
The motion court’s findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).